Case 1:20-cv-00152-WES-PAS Document 29 Filed 01/07/21 Page 1 of 3 PageID #: 287




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

  ______________________________
                                )
  SIMONE E. PHOENIX,            )
                                )
            Plaintiff,          )
                                )
       v.                       )                C.A. No. 20-152 WES
                                )
  DAY ONE, et al.,              )
                                )
            Defendants.         )
  ______________________________)

                                    ORDER

        Plaintiff filed a Motion for Leave to File a Second Amended

  Complaint (“Motion to Amend”), ECF No. 24, seeking to add five

  new defendants:       Carla Cuellar, Family Services Rhode Island,

  Inc., and three officers of the Providence Police Department -

  Deputy Chief Thomas Verdi, Officer Francisco Colon, and Officer

  Michael Wheeler.      Although the statute of limitations on her

  claims expired prior to the filing of her Motion to Amend,

  Plaintiff argues that the proposed amendment relates back to the

  time of the original pleading under Rule 15(c)(1)(C) of the

  Federal Rules of Civil Procedure.         See Mem. Supp. Mot. to Amend

  4-12, ECF No. 24-1.     The police Defendants filed an objection to

  the addition of the three officers.          See Defs.’ Obj., ECF No.

  25.
Case 1:20-cv-00152-WES-PAS Document 29 Filed 01/07/21 Page 2 of 3 PageID #: 288




        On December 11, 2020, Magistrate Judge Patricia A. Sullivan

  filed a Report and Recommendation, ECF No. 28, recommending that

  the Court grant in part and deny in part Plaintiff’s Motion to

  Amend.      Magistrate     Judge   Sullivan    explained   that    Plaintiff

  failed to name the three officers in her original Complaint, ECF

  No. 1, not because of a mistake regarding their identities, but

  because she lacked knowledge that they were involved in the

  incident.     See R. & R. 10.         Due to this lack of mistake, the

  amendment fails to meet the relation back standard under Rule

  15(c)(1)(C).       See id.      Therefore, the claims against Verdi,

  Colon, and Wheeler are barred by the statute of limitations, and

  the Motion to Amend must be denied as futile as to those would-

  be defendants.        See id.      Magistrate Judge Sullivan further

  recommended that the Motion to Amend be allowed as to Carla

  Cuellar    and    Family   Services    Rhode   Island   due   to    lack   of

  objection.       See id.

        After having carefully reviewed the relevant papers, and

  having heard no objections, the Court ACCEPTS the report and

  ADOPTS the recommendations and reasoning set forth therein.

  Plaintiff’s Motion for Leave to File a Second Amended Complaint,

  ECF No. 24, is GRANTED IN PART and DENIED IN PART.            Plaintiff is




                                         2
Case 1:20-cv-00152-WES-PAS Document 29 Filed 01/07/21 Page 3 of 3 PageID #: 289




  directed to file a Second Amended Complaint in conformance with

  this Order.



  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: January 7, 2021




                                      3
